DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Response to Amendment
The amendment filed 26 August 2022 has been entered. Claims 1-3, 6-10, 13-14, and 17-20 remain pending in this application.  Claims 1, 13, 18, and 20 have been amended.  

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive. 
Applicant has argued that McMullin fails to teach the limitation “a screening layer formed over a screened portion of a member surface of the second member such that an exposed portion of the member surface is free of the screening layer, wherein the exposed portion acts as a spot target for the inductive sensor element.”  In particular, Applicant argues that the steel tape of McMullin between the copper screens fail to act, by themselves, as spot targets because McMullin discloses using both the copper screens and the areas of the stainless steel tape to calculate position.  Specifically Applicant argues that McMullin system using complete cycles and counting number of completed cycles to calculate relative position.  
The Examiner has considered this argument, but respectfully cannot agree.  First, regarding that argument that McMullin’s exposed areas of steel tape fail to act by themselves as a spot target the examiner notes that the invention of the pending application is directed toward a “screening layer” and an “exposed portion” which are used in conjunction in order to detect the relative position.  McMullin teaches in Fig. 11A-11B that copper screens 52a, 52b are positioned over the steel tape 51 and that in the areas in between the screens, the steel tape 51 is exposed.  As described in col 17. Lines 40-49 the configuration of Fig. 11A,B is for sine/cosine modulation and that the modulation is a result of the influence of the portions of the exposed steel tape and the portions covered by the copper screens on the signal detected by sense windings 54.  Therefore, each exposed portion modulates the signal in an identifiable way and thus corresponds to a spot target.
Regarding Applicant’s arguments that McMullin fails to teach the screening layer is configured to reduce the effect on induced signals in the inductive sensor element and that McMullin only teaches the screen shades the sense coil from the drive field to a varying extent and hence controls the voltage induced in the sense winding, the Examiner respectfully disagrees.  McMullin teaches in col. 11, lines 56-59 that the screen shades the sense coil from the drive field to control the voltage.  By shading the sense coil from the drive field, the screen reduces the effect of the drive field induces in the sense coil.  In this manner, the screen “reduces an effect on induced signals…caused by the screened portion of the member.”  
Regarding claim 13, the Applicant has argued that Nardemann does not teach the exposed portion acts as a spot target because nothing in Nardemann teaches the absence of the index element 22 from piston part 18 or any exposed portion of the surface serves as a spot targets.  As outlined in the Final Rejection mailed 5/26/2022, Nardemann teaches index element 22 is excited inductively such that the position of the index element 22 is discernible by evaluating signals from the detection coil.  The difference in signals between the detection signals associated with the exposed region and the index element allows position to be determined and thus areas without index element 22 act as spot targets. 
Regarding claims 18 and 20, the Applicant has relied upon the arguments set forth with respect to claim 1.  These arguments have been considered but are not persuasive for at least the reasons set forth above with respect to claim 1.  
Regarding dependent claims 2, 3, 6-10, 14, 17, and 19, Applicant has relied upon the arguments set forth above.  These arguments have been considered but are not persuasive for at least the reasons set forth above. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 6, 7, 8, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMullin US 4,820,961 (McMullin).
Regarding claim 1, McMullin teaches (Figs. 11A-11B) an inductive position sensor system (see abstract – inductance sensor system) configured to detect relative position (see abstract - for indication of relative position) between a first member (see col. 17, lines 45-46 – sensor head containing drive winding 53 and sense winding 54a, 54b) and a second member (steel tape 51), the inductive position sensor comprising:
an inductive sensor element (drive winding 53 and sense winding 54a, 54b) configured to be coupled to the first member (sensor head described in col. 17, lines 45-46 contains the drive and sense windings); and
a screening layer (screens 52a, 52b) formed over a screened portion of a member surface of the second member (screens 52a, 52b over steel tape 51) such that an exposed portion of the member surface is free of the screening layer (see Fig. 11b – areas of steel tape 51 between screens 52a, 52b are exposed and free of screen) wherein the exposed portion acts as a spot target for the inductive sensor (see col. 17, lines 40-49 - Fig. 11A,B is configured for sine/cosine modulation.  The modulation is a result of the influence of the portions of the exposed steel tape and the portions covered by the copper screens on the signal detected by sense windings 54. As recited in col. 11, lines 56-59 the screen shades the sense coil from the drive field to reduce the voltage induced in the sense windings.  As such, the peak in the modulated signal corresponds to the exposed regions and the minimum corresponds to the screened regions, thus allowing the exposed regions to act a spot targets), wherein the screening layer (screens 52a, 52b) is configured to reduce an effect on induced signals in the inductive sensor element caused by the screened portion of the second member (see col. 11, lines 56-59 – screen shades the sense coil from the drive field to reduce voltage induced in sense winding), and wherein the screening layer is configured to mask the presence of the conductive material (see col. 11, lines 56-59 - screen shades the sense coil from the drive field to reduce the voltage induced in the sense windings.  As such, the peak in the modulated signal corresponds to the exposed regions and the minimum corresponds to the screened regions).
Regarding claim 2, McMullin teaches (Figs. 11A-11B) the inductive position sensor of claim 1, further comprising processing circuitry (see col. 17, lines 46-49 – system configured for sine/cosine modulations, with outputs fed through separate R/D converters and manipulated to extract absolute information on startup.  This corresponds with “processing circuitry”) configured to provide one or more signals indicative of the position of the first member relative to the second member based on differences in respective electromagnetic properties of the exposed portion of the member surface of the second member and the screened portion of the member surface of the second member (see col. 17, lines 46-49 – system configured for sine/cosine modulations, with outputs fed through separate R/D converters and manipulated to extract absolute information on startup.  Output based on screening layers 52a, 52b influence on signal).
Regarding claim 6, McMullin teaches (Figs. 11A-11B) the inductive position sensor of claim 1, wherein the second member (steel tape 51) is elongated along an axis that is parallel with a longitudinal direction (steel tape 51 elongated in longitudinal axis), and the second member is linearly movable in the longitudinal direction relative to the inductive sensor element (steel tape is linearly movable in longitudinal direction relative to sensor head described in col. 17, lines 45).
Regarding claim 7, McMullin teaches (Figs. 11A-11B) the inductive position sensor of claim 1, wherein the inductive sensor element comprises at least a transmit winding (drive winding 53) and a receive winding (sense winding 54a, 54b).
Regarding claim 8, McMullin teaches (Figs. 11A-11B) the inductive position sensor of claim 1, wherein the exposed portion of the member surface is spaced apart from the inductive sensor in a lateral direction that is perpendicular to the longitudinal direction by a spacing distance (see Fig. 11A – exposed portion of tape 51 not covered by screen is spaced apart from windings 53 and 54 by a distance in a direction perpendicular than the longitudinal direction of tape 51). 
Regarding claim 18, McMullin teaches (Figs. 11A-11B) the method of sensing a relative position between a first member and a second member (see Figs. 11A-11B – method of sensing Vernier position sensing between sensor head described in col. 17, lines 45-46 and tape 51), the method comprising:
providing an inductive sensor element (drive winding 53 and sense winding 54a, 54b)  that is configured to be coupled to the first member (sensor head houses windings as described in col. 17, lines 45-46); and
detecting one or more signals indicative of the position of the first member relative to the second member based on differences in respective electromagnetic properties of an exposed portion of a member surface of the second member and a screened portion of the member surface of the second member (see col. 17, lines 46-49 – system configured for sine/cosine modulations, with outputs fed through separate R/D converters and manipulated to extract absolute information on startup.  Output based on screening layers 52a, 52b), wherein a screening layer (screens 52a, 52b) is formed over the screened portion of the member surface of the second member (surface of tape 51) such that the exposed portion of the member surface is free of the screening layer (portion of tape 51 between screens 52a, 52b) wherein the exposed portion acts as a spot target for the inductive sensor element and wherein the screening layer is configured to mask the presence of conductive material (see col. 17, lines 40-49 - Fig. 11A,B is configured for sine/cosine modulation.  The modulation is a result of the influence of the portions of the exposed steel tape and the portions covered by the copper screens on the signal detected by sense windings 54. As recited in col. 11, lines 56-59 the screen shades the sense coil from the drive field to reduce the voltage induced in the sense windings.  As such, the peak in the modulated signal corresponds to the exposed regions and the minimum corresponds to the screened regions, thus allowing the exposed regions to act a spot targets.  Also see col. 11, lines 56-59 - screen shades the sense coil from the drive field to reduce the voltage induced in the sense windings.  As such, the peak in the modulated signal corresponds to the exposed regions and the minimum corresponds to the screened regions).
Regarding claim 19, McMullin teaches (Figs. 11A-11B) the method of claim 18, wherein the screening layer (screens 51a, 52b) is configured to reduce an effect on induced signals in the inductive sensor element caused by the screened portion of the second member (see col. 11, lines 56-59 – screen shades the sense coil from the drive field to reduce voltage induced in sense winding).
Regarding claim 20, McMullin teaches (Figs. 11A-11B) an inductive position sensor configured to detect relative position between a first member (sensor head described in col. 17, lines 45-46) and a second member (tape 51), the inductive position sensor comprising:
an inductive sensor element (drive winding 53, sense windings 54) comprising:
a transmit winding (drive winding 53) configured to be coupled to the first member (drive winding 53 in sensor head); and 
a receive winding (sense windings 54a, 54b) configured to be coupled to the first member (sense windings in sensor head);
a screening layer (copper screens 52a, 52b) formed over a screened portion of a member surface of the second member (screens formed on surface of tape 51) such that an exposed portion of the member surface is free of the screening layer (exposed portion of tape 51 not covered by screens 52) wherein the exposed portion acts as a spot target for the inductive sensor element, and wherein the screening layer is configured to mask the presence of the conductive material (see col. 17, lines 40-49 - Fig. 11A,B is configured for sine/cosine modulation.  The modulation is a result of the influence of the portions of the exposed steel tape and the portions covered by the copper screens on the signal detected by sense windings 54. As recited in col. 11, lines 56-59 the screen shades the sense coil from the drive field to reduce the voltage induced in the sense windings.  As such, the peak in the modulated signal corresponds to the exposed regions and the minimum corresponds to the screened regions, thus allowing the exposed regions to act a spot targets.  Also see col. 11, lines 56-59 - screen shades the sense coil from the drive field to reduce the voltage induced in the sense windings.  As such, the peak in the modulated signal corresponds to the exposed regions and the minimum corresponds to the screened regions), and
processing circuitry  (see col. 17, lines 46-49 – system configured for sine/cosine modulations, with outputs fed through separate R/D converters and manipulated to extract absolute information on startup.  This corresponds with “processing circuitry”) configured to provide one or more signals indicative of the position of the first member relative to the second member based on signals induced in the receive winding resulting from an oscillating signal provided to the transmit winding (see col. 17, lines 46-49 – system configured for sine/cosine modulations, with outputs fed through separate R/D converters and manipulated to extract absolute information on startup.  Output based on screening layers 52a, 52b.  Also see abstract – drive winding energized to generated alternating magnetic drive field, as such, the drive winding must be driving by oscillating signal),
wherein movement of the first member relative to the second member alters the induced signals in the receive winding based on interaction between the exposed portion of the member surface and an electromagnetic field generated by the transmit winding (see col. 17, lines 46-49 – system configured for sine/cosine modulations, with outputs fed through separate R/D converters and manipulated to extract absolute information on startup.  Output based on screening layers 52a, 52b shading portions of the sense windings.)

Claims 13-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nardemann et al. US 2020/0011394 (Nardemann).
Regarding claim 13, Nardemann teaches (Fig. 2) a position sensor for a damper (see Fig. 2 – position sensor for shock absorber 10), the position sensor configured to detect relative position between a damper body (flexible sleeve 12) and a piston (piston 18) received within the damper body (piston 18 received in sleeve 12), the piston slidable relative to the damper body in a longitudinal direction (see para [0044] – piston part 18 moves linearly in a longitudinal direction L), the position sensor comprising:
an inductive sensor element (sensor 20 is inductive per para [0048]) configured to be coupled to one of the damper body or the piston (see Fig. 2 – sensor 20 coupled to sleeve 12);
a screening layer (index element 22) formed over a screened portion of a member surface of the other of the damper body or the piston (index element 22 is formed over surface of piston 18) such that an exposed portion of the member surface is free of the screening layer (as shown in Fig. 2 – only a portion of piston 18 is covered with index element 22 and as such, a portion of the piston surface is exposed), wherein the exposed portion acts as a spot target for the inductive sensor element (see para [0048] - index element 22 is excited inductively such that the position of the index element 22 is discernible by evaluating signals from the detection coil.  The difference in signals between the detection signals associated with the exposed region and the index element 22 allows position to be determines and thus acts as spot target); and
processing circuitry (detection circuit 24) configured to provide one or more signals indicative of the position of the damper body relative to the piston (see para [0048] – detection circuit determines relative arrangement of  piston and sleeve) based on differences in respective electromagnetic properties of the exposed portion of the member surface and the screened portion of the member surface (see para [0048] – index element 22 excited inductively and therefore variable cross-coupling between excitation coil and detection coil is influenced by position of index element 22).
Regarding claim 14, Nardemann teaches (Fig. 2) a position sensor of claim 13, wherein the screening layer is configured to reduce an effect on signals induced in the inductive sensor element caused by the screened portion of the member surface (index element 22 is inductive element or ferromagnetic element, as such, reduces the effect of a signal from an excitation coil has on the piston 18).
Regarding claim 17, Nardemann teaches (Fig. 2) the position sensor of claim 13, wherein the inductive sensor element (sensor 20) and the exposed portion of the member surface (piston 18) are spaced apart in a lateral direction that is perpendicular to the longitudinal direction by a spacing distance (see Fig. 2 – sensor 20 and piston 22 are spaced apart in a direction perpendicular to L).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McMullin US 4,820,961 (McMullin) in view of Tsuji et al. US 5,265,480 (Tsuji).
Regarding claim 3, McMullin teaches the inductive position sensor of claim 1, but does not teach wherein the screening layer comprises ferrite.
Tsuji teaches (Fig. 7) the screening layer comprises ferrite (see Fig. 7 – magnetic layers 111, 112 are ferrite per col. 17, lines 38-40).
The prior art references teach all of the claimed elements.  The difference between the prior art and the claimed invention is using a screening layer comprising ferrite rather than a conductive layer.  One of ordinary skill in the art would have recognized that the use of ferrite and conductive layers are known equivalents for providing medium for induction sensing.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the screening layer taught by McMullin to be ferrite as taught by Tsuji resulting in the predictable result of creating a layer for inductive sensing.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McMullin US 4,820,961 (McMullin) in view of Elliot US 2017/0307411 (Elliot).
Regarding claim 9, McMullin teaches the inductive position sensor of claim 8, but does not teach wherein the spacing distance ranges from about 1 mm to about 30 mm.
Elliot teaches (Fig. 8) the spacing distance ranges from about 1 mm to about 30 mm (see para [0022] – spacing illustrated as 66 in Fig. 8 is up to 4.5mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing taught by McMullin to be in the range of 1mm to 30mm as taught by Elliot in order to have sufficient room for movement, but still receive adequate signal for sensing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McMullin US 4,820,961 (McMullin) in view of Nardemann et al. US 2020/0011394 (Nardemann).
Regarding claim 10, McMullin teaches (Figs. 11A-11B) the inductive position sensor of claim 1, but does not explicitly teach wherein the second member comprises at least one of a piston or an outer cylinder of a damper. 
Nardemann teaches (Fig. 2) the second member comprises at least one of a piston (index element 22 on piston 18) or an outer cylinder of a damper (sensor 20 on sleeve 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second member taught by McMullin to be a piston or outer cylinder of a damper as taught by Nardemann in order to utilize the inductive sensor for measuring position of piston as taught by Nardemann.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858